IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44218

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 802
                                               )
       Plaintiff-Respondent,                   )   Filed: December 2, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
PATRICK ADAM THOMETZ,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Order revoking probation and requiring execution of reduced unified ten-year
       sentence with two-year determinate term for felony driving under the influence,
       affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Patrick Adam Thometz pled guilty to felony driving under the influence. Idaho Code
§§ 18-8004, 18-8005(6). The district court sentenced Thometz to a unified term of ten years
with three years determinate, ordered that the sentence in this case run consecutively to
Thometz’s sentence in an unrelated case, and retained jurisdiction. Following the period of
retained jurisdiction, the district court suspended the sentence and placed Thometz on supervised
probation for a period of five years. Subsequently, Thometz admitted to violating the terms of
the probation, and the district court consequently revoked probation, ordered execution of the


                                               1
original sentence, and retained jurisdiction a second time. Following the second period of
retained jurisdiction, the district court suspended Thometz’s sentence and placed him on
supervised probation for three years. A few months later Thometz admitted to again violating
the terms of the probation, and the district court revoked Thometz’s probation and ordered
executed a reduced unified sentence of ten years with two years determinate. In addition, the
district court ordered that the sentence in this case run concurrently with the sentence in the
unrelated matter. Thometz appeals asserting that the district court abused its discretion by
revoking his probation.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation. Therefore, the order
revoking probation and directing execution of Thometz’s reduced sentence is affirmed.



                                                2